Casey and Mikoll,
dissent and vote to affirm in the following memorandum by Casey, J. Casey, J. (dissenting). What constitutes good cause for a claimant to refuse alternative employment for which he or she is qualified is a factual question for the board, and if supported by substantial evidence in the record, its decision must be affirmed (Matter of Green [.Republic Steel Corp. —Levine,], 37 NY2d 554, 559). There is evidence in the record herein that the offer of *933employment was at substantially reduced pay for more hours than claimant’s prior employment, and she would have been working a different shift which left her with no available transportation. The board’s finding of good cause is not based on any single factor, such as reduced pay (see Matter of Bus [Bethlehem, Steel Corp. — Catherwood], 37 AD2d 98, 102, affd 32 NY2d 955). Rather, it is based on a combination of factors, establishing that claimant was faced with more than a loss of pay and, therefore, the decision should be affirmed (Matter of Pankiewicz [New York Tel. Co. —Roberts], 94 AD2d 923, 924).